PER CURIAM.
Appellant seeks review of an order of involuntary inpatient placement under sec*1270tion 394.467, Florida Statutes. Appellant argues that appellant’s alleged waiver of her presence at the commitment hearing was insufficient and the state correctly concedes that the point has merit. Register v. State, 946 So.2d 50 (Fla. 1st DCA 2006); Brown v. State, 953 So.2d 688 (Fla. 1st DCA 2007).
The commitment order is reversed and we remand for a new commitment hearing.
REVERSED and REMANDED.
VAN NORTWICK, LEWIS, and ROBERTS, JJ., concur.